                  IN THE I'NITED STATES DISTRICT COT'RE
                 FOR THE NORTHERN DISTRICE OF ILITINOIS
                            EASAERN DTVISION


UNTIED STATES OF AMERICA,

                         PJ.aintiff,
                                              Case     No.   91 CR 63-9
            v.
                                              iludge Harry D. Leinenweber
MOIIN'I{AD !{A}ISOORI,

                         Defendant.


                         MEMORA}IDIJI{ OPINTON AI.ID ORDER

       Eor the reasons stated herein,              Mohammad      Mansoori's Motj-on
for Rel-ief Under the First Step Act (Dkt. No.                 1,L41]r   is granted.
                                 I.     BACKGROT'IID


      For approximately five years,           Mohammad       Mansoori ("Mansoori")
helped supply the Traveling Vice Lords gang with narcotics                         and

launder the illicit        proceeds. In     L991   , Mansoori was charged with
one count of conspiring to distribute           cocaine, cocaj-ne base ("crack
cocaj-ne"), and heroj-n, in vlol-atlon of          21,   U.S.C. SS 841(a) (1), 846
("Count One") and with                11 counts of        engaging in         monetary

transactions involving funds deriving from criminal activities,                        in
violation   of 18 U.S.C. S ]-957 ("Counts Three through Thirteen").
Mansoori went to trial-          along with his co-defendants, Kenneth
Choice, Mark Cox, Bahman Mansoori, and Terry Young. No                         minimum
drug quantity was charged in Mansoori's indictment or submitted to
the jury.
     A jury found Mansoori guilty of all- counts on April 13, 1998.
On Count One, under 18 U.S.C. S 841, Mansoori faced            a statutory
mandatory mirrimum   of ten years' imprisonment and a maximum term of
Iife imprisonment.    On each     of the   money laundering counts, under

1B U.S.C. S L951, Mansoori faced a ten-year statutory               maximum

prison sentence. On September 23, 7999, the sentencing court
sentenced Mansoori to Iife imprisonment on Count One. That court
al-so sentenced Mansoori to 11 consecutive terms of ten years'
imprisonment on Counts Three through Thirteen, to be served
concurrently with his life term on the conspiracy charge. (Sept.
23, tgg% Mansoori Crift. J. at 4-8, Dkt. No. Bg2.) The court
sentenced Mansoori to an eight-year term of supervised release.
      There have been several rounds        of appeals in this case. First,
Mansoori and his co-defendants appealed a variety of issues,
including: the constitutionality            of the wiretap orders that
supported the initial    investj-gation; the trial court's decision to
empanel an anonymous     jury; the admission of a gang specialist's
testi-mony; jury      instructions;        the failure    to submit drug
quantitates to the jury in violation of Apprendi v.             New Jersey,

530   U.   S. 466    (2000)   ;   special assessments; and        community

restitution orders. See United'States v. I"Iansoori,304 E.3d 635


                                    -2
(7th Cir. 2002) ("Mansoori I"). The Seventh Circuit vacated and
remanded Mansoori's sentence because   the sentencing judge erred in
the amount of special assessments he imposed, and in ordering
Mansoori to pay community restitution;        the Seventh Circuit
otherwise upheld Mansoori's sentence. Id. at    677   . The sentencing
court then   amended   Mansoori's criminal- judgment to correct his
monetary penalties but left the length of his sentences intact.
(See March   7J, 2004, Am. J. in Criminal Case, Dkt. No. 892.)
     Next, Mansoori and his co-defendants appealed their life
sentences for conspiring to distribute narcotics. See United
States v. Mansoori, 480 F.3d 514 (7th Cir.   2001   ) ("Mansoori II").
Mansoori argued that (1) his sentence was inconsistent with the
Supreme   Court's declsion in United States v. Booker,543 U.S.      220

(2005), because the sentencing court treated the Sentencing
Guidel-ines as binding when it re-sentenced him; and (2) he was
entitled, on remand from the Seventh Circuit's opinion in Mansoori
I, to a de novo (or "plenary") re-sentenclng rather than a re-
sentencing confined to the particular errors the Seventh Circuit
found in Mansoori I. Mansoori hoped for a de novo resentencing
that would have to conform to the Supreme Court's decision in
Apprendi (which requires a jury finding of specific drug quantities
before a court may sentence a defendant to the life term authorized
by S 841(b) (1) (A) ). Id. at 516-L7. The Seventh Circuit hel-d that


                                -3
Mansoori f did not entitle Mansoori to a de novo resentencing, but
he was entitled to a remand so that the sentencing court could
consider whether it would have sentenced him more l-enientl-y knowing
that the Guidelines are advisory rather than binding . Id. at          52L.

In accordance with this second remand, on ,January 9, 2008, the
sentencing court issued a minute entry that stated as fol-Iows:
"[T]he court finds it would not have sentenced defendant         [Mohammad]

Mansoori to a Iower sentence than Iife imprisonment on Count            One

had the court known that the sentencing guidelines are advj-sory
and not mandatory." (Jan. 9,2008 Minute Entry, Dkt. No. 1049.)
The sentencing court dj-d not state whether      it   woul-d have sentenced

Mansoori differently      on the    1-1-O-year   prlson term for      money

Iaundering had it known the sentencing guidelines were advisory.
     Mansoori and his co-defendants appealed again, arguing that
the sentencing court's decision to adhere to a l-ife sentence for
the drug conspiracy conviction was unreasonabfe. See United States
v. Mansoori, 270 F. App'x 439 (7th Cir. 2008) ("Mansoori III").
The Seventh    Circuit disagreed, holding that because the life term
was wi-thin   the range of imprisonment   recommended    by the Sentencing
Guidelines, 1t was presumptively reasonable. Id. at 440. In           201-1,

Mansoori filed a motion to vacate, correct, or set aside sentence
pursuant to 28 U.S.C. S 2255. (See Def.'s S 2255 Motion, Dkt.
No. 1., United States v. I"lansoori, 11-cv-1320. ) The district court


                                   -4
preslding over that motion dismissed it as untimely. The Seventh
Circult     denied Mansoori's request             for    certificates      of
appealability from the district          court's order. See Mansoori v.
united States, App. No. 16-L576 (7th Cir. Feb. 7, 2077.) In             2014,

the Executive Committee transferred Mansoori and his co-
defendants' criminal cases to this Court.
     Mansoori has been in federal custody for nearly 23 years.             He

now moves   the Court to reduce his sentence pursuant to the First
Step Act, Pub. L. No. 115-391, L32 Stat. 5194 (2018) .            Mansoorj-

requests that the Court reduce his entire sentence to time served.
                            II.     STA}IDARD

     In 20L0, Congress passed the Fair Sentencing Act, which
reduced sentencing disparities          between offenses involving crack
and powder cocaine. Pub. L.       No.    11,7-220, 724 Stat. 2372 (2010).
The First Step Act effectively          makes certain provisions of the
Fair Sentencing Act retroact j-ve. Section 404 of the First Step Act
states, in relevant part:
      (a) DEFINTION OE COVERED OFFENSE. In this section, the
     term "covered offense" means a violation of a Federal
     criminal- statute, the statutory penalties for which were
     modified by section 2 or 3 of the Fair Sentencing Act of
     2010 (Publ-ic Law L]-]--220; 124 Stat. 2372) , that was
     commltted before August 3, 201,0.

     (b)    DEFENDANTS PREVIOUSLY SENTENCED.            A court that
     imposed a sentence for a covered offense may, on motion
     of the defendant, the Director of the Bureau of Pri-sons,
     the attorney for the Government, or the court, impose a
                                   -5
      reduced sentence as if   sections 2 and 3 of the Fai-r
      Sentencj-ng Act of 2U,0 (Public Law 1L1,-220; 124 Stat.
      2312) were in effect at the time the covered offense was
      commi-tted.

PL 115-391. Relj-ef under           the First Step Act is discretionary. Id.
S 404(c) ("Nothing in this section shall be construed to require
a court to reduce any sentence pursuant to this section.")
                                  III.     DISCUSSION

                              A.         Covered Offense

      The First Step Act Iimits ellgibiJ-ity to "covered offenses"-
that is, a violation of a federal- criminal statute, the statutory
penalties for which were modified by section 2 or 3 of the Eair
Sentencing Act of 20!0, that was committed before August 3, 2070.
See PL 115-391 S 404. The various subsections of 21 U.S.C.
S 841(b) (1) set forth a number of dlfferent mj-nimum and            maximum

sentences depending on the amount of drugs invol-ved. The statute
provides for a prison sentence of up to l-ife so long as the offense
invol-ved five or more kllograms of cocaine, one or more kilograms
of heroin, or 50 grams or more of cocaj-ne base. 2L                   U.S.C.

s 841(b) (1) (A) (i)- (iii)   .


      The sentencing    court sentenced Mansoori under S 84L (b) (1) (A),
finding that he easily conspired to distribute in excess of the
quantities of narcotics outlined above, and that the statutory
sentence for his conspiracy conviction was therefore ten years to


                                            -6-
life.    See 21, U.S.C. S 841(b) (1)   (A) (1998). The Fair Sentencing Act
raised the amount of crack cocaj-ne that triggered that statutory
sentence from 50 grams to 280 grams. 2l U.S.C. S 841(b) (1) (A)
(2019)   . The Fair Sentencing Act set the statutory penalty for      more

than 28 but less than 280 grams of crack cocaine as between five-
and 4O-years' imprisonment. See 27 U.S.C. S 841(b) (1) (B) (iii)
(2019). Therefore, Mansoori afgues, the Fair Sentencing Act
modified the statutory penalty for 21 U.S.C. S 841- (a) (1), renderingt
his offense a "covered offense" under the First Step Act
        The Government's opposition brief            "reincorporates"    an

argument it has made to this Court in other Eirst Step Act cases:
whether an offense is "covered" under the First              Step Act is
determined by the "actual conduct involved in the defendant's
violation, " as opposed to the language contained in the charging
document. (Gov.'s Resp. at 5, Dkt. No. 1155.) The Government cites
to the Presentence Investlgation           Report (*PSR") that the U.S.
Probation Office prepared prior to Mansoori's sentencing, as proof
that Mansoori's "actual conduct" involved selling '20-30 kilograms
of cocaine at a time, often on a weekly basis." (Gov.'s Resp. at
2.) According to the Government, Mansoori conspired to distribute
over 150 kilograms of cocaine, a quantity that far exceeds              280

grams, such that the Fair Sentencing Act did not modify the
applicable statutory       penalty. The sentencing court apparently
adopted this factual assertion from the PSR, sentencing Mansoori
and several of his co-defendants to       a   term of l-ife imprisonment   on

Count One based on its finding that they conspired to distribute
more than 150 kilograms of cocaine.           See Mansoori   I, 304 E.3d at
657   .



          First,   the Government cannot incorporate by reference
arguments it       has made in briefs in other cases.           Undeveloped

arguments are waived. See ArgyropoTous          v. City of A7ton,539    E.3d

124 (7th Cir. 2008). Second, as thj-s Court has held before, the
Governmenl's argument conflicts               with cl-ear Supreme Court
precedent. See United States v. Johnson, 01 CR 543, 2019 WL
259095L, *3 (N.D. III. June 24, 2079); United States v. Edwards,
95 CR 508-5, Order, Dkt. No. 1,2L0; United States rz. Jackson, 95          CR

508-6, Order, Dkt. No. 1225. The Supreme Court has held, wj-th
Iimited exception, that any fact that         enhances a   statutory penalty
must be proven beyond a reasonable doubt:
          Any fact that, by law, increases the penalty for a crime
          is an "el-ement" that must be submitted to the jury and
          found beyond a reasonable doubt. Mandatory minimum
          sentences increase the penalty for a crime. It fo11ows,
          then, that any fact that increases the mandatory minimum
          is an "element" that must be submitted to the jury.
ATleyne v. United States, 570 U.S. 99, 103 (201,3); see also
Apprendi v. New Jersey, 530 U.S. at 476-19. Therefore, the quantity
of drugs set forth in the     PSR,   or discussed by wltnesses at tri-al,


                                     -B
cannot have the effect of increasing the penalty for Mansoori's
crime. Only quantities charged in the indj-ctment and either
expressly proven to a jury beyond a reasonable doubt or admitted
in his guilty plea can have such an effect. See United States v.
Wil-l-iams, No. 0B CR 00401-4, 20L9 WL 40L424L, at                 *   6   (N.   D. Il-1.
Aug. 25,      201,9)   . It is the statute of conviction-and specific drug
quantities        found beyond a reasonable doubt-that control
eliqibility       under the First Step Act, not "actual conduct."                       See

United States v. Booker, No. 07 CR 843-7,           201,9 WL 2544247,              at    *3

(N.D. I1l. June 20, 2019); WiLfiams, 2019        WL   40L424L,         at *6; United
States v. Wright, No.03 CR 362-2,2019 WL 3231383, at *.3 (N.D.
I1I. July 18, 20L9).
      No minimum        drug quantity was charged in Mansoori's indj-ctment
or submitted to the jury. Mansoori I,304 F.3d at 657 (*[T]he court
j-nstructed the jury that'[t]he                 not have to prove
                                        Government does

the amount of controll-ed substances alleged j-n the indictment,'
but rather it need only determine that the offenses                          charged...

invol-ved 'a measurabl-e amount' of narcotics          .   ")   . Therefore, the
Government's argument regarding Mansoori's "actual conduct"                       fails.
Mansoori's conspiracy convj-ction is a "covered offense" under the
First Step Act.




                                        9-
                     B. Plenary Resentencing

     The Government asserts that even if        the Court    reduces

Mansoori's life sentence on Count One, the Court cannot reduce his
concurrent l-1O-year sentence for engaging in monetary transactions
involving funds deriving from criminal activities      (Counts Three

through Thirteen). According to the Government, the First Step Act
does not authortze "plenary" resentencing. Rather, it only permits
a court to recal-culate the sentence imposed on a covered offense
as if the Fair Sentencing Act had been in effect at the time,   whJ-Ie

leaving any other sentences intact. Several district    courts   have

adopted this statutory interpretatlon.      See United States v.
Co7eman,3B2 F.Supp.3d 851, 857 (E.D. Wis.2019) (collecting
cases). However, the matter is far from settled in this Circuit,
as neither the Supreme Court nor the Seventh Circuit has addressed
it yet. And several district   courts have concluded that adjusting
the sentence of a defendant's other convictions is appropriate
when reduci-ng the sentence for a covered offense under the Eirst

Step Act:
     AJ-though only one of [defendant's] two convictions
     qualifies as a covered offense, the court "imposed a
     sentence for a covered offense" when it entered its
     single sentencing judgment. Moreover, when imposing a
     reduced sentence as if the Fair Sentencing Act were in
     effect, the court effectively resentences the defendant
     under the Fair Sentencing Act (except that the sentence
     cannot exceed his current sentence). As with any
     sentencing, the court considers multiple   counts

                                 10
       together; indeed, the guidelines require the court to
       use a combined offense level for all counts. U.S.S.G. S
       3D1.1(a) (3). Because the potential reduced penalties for
       covered offenses coul-d influence the range of
       recommended penal-ties for non-covered offenses, imposi-ng
       a reduced sentence as if the Fair Sentencing Act were in
       effect entails resentenclng on aII counts.
See united States    v. Biggs, No. 05 CR 316, 20L9 WL 2120226, at          *3

(N.D. Il-I. May 15,20L9) (internal citations and quotations
omj-tted)i see al-so United States v. DeJesus, No. 3:00-CR-227, 20L9
v{L 5685090, Et *2 (D. Conn. Nov. 1-, 2019) ('[A] defendant who is

entltled to relief   under the First Step Act for a covered offense
is also entitl-ed to a fulI resentencing on related convictions.").
       Plenary resentencing for an individual who is eligible for
First Step Act rellef is appropriate for several reasons. First,
the text of the Eirst Step Act says simply, "A Court that            imposed

a sentence for a covered offense     may... impose   a reduced sentence    as

if sections 2 and 3 of the Fair Sentencing Act... were in effect at
the time the covered offense was committed." PL 115-391 S 404(b).
Though a defendant must have been convicted         of a "covered offense"
to be eligible for relief under the Eirst Step Act, Section           404 (b)

does   not Iimit a court's discretion to reduce sentence only to the
covered offense. Second, a Iimited resentencing conflicts with the
Sentencing Guidelines, which require a court to consider multiple
counts together. See Biggs, 2019    WL   2120226,   dt *3 (citing   U.S.S.G.

S 3D1.1(a) (3)).

                                -   11
       Third, and of particular              salience in this case, constraining
resentenci-ng to only the "covered offense" "undermines the great
responsibility a sentencing court undertakes-to impose a fair
sentence upon the defendant. "                United States y. Iuledina, No. 3: 05-
CR-58, 2079 WL 3769598, dt *6 (D. Conn. JuIy 17, 20L9) (concluding
that the First Step Act permits plenary resentencing). A sentencing
court must craft a sentence that is "sufficj-ent but not greater
than necessary" to fulfil            the purposes of sentencing. 1B U.S.C.
S   3553 (a)   . At every sentencing, a court "must consider the totali-ty
of the circumstances or it runs the risk of imposing a                      sentence

t.hat is greater than necessary to serve the purposes of
sentencing." Medina, 20L9 WL 3166392 at *6. Put simply, the
correction of one sentence may necessitate the unbundling of                          a

defendant's overal-l- sentences.              See   l"lansoori II, 480 F.3d at 520.
Indeed, this Court has already effectively engaged in a plenary
resentencing under the First Step Act. In United States rz. Jackson,
defendant Johnny Jackson had consecutive sentences of 20 years'
imprisonment for           a    21   U. S.   C. S 846 vJ-o1ation, 20 years'
i-mprisonment     for   a 27   U.S.C. S B 1(a) (1) violation, and four years'
i-mprisonment for each of 15 counts of 2L                        U. S.   C. S   843 (b)

violations, the latter of which was not a "covered offense"                      under

the First Step Act. In reducing Jackson's sentence under the First
Step Act, the Court adjusted his sentence such that the length of


                                         -    1,2
prison terms for his convj-ctions remained unchanged but set all-
his sentences to run concurrently rather than consecutively.         See

united States v. Jackson, 95 CR 508-6, Order, Dkt. No. 1225.
     Adjusting Mansoori's concurrent 11O-year           sentence      l_s

appropriate in this case because the drug conspiracy conviction,
and the accompanying Iife      sentence, was the focal point of
Mansoori's sentencing.   See Mansoori   II,4B0 F.3d 514, 520 ("It    was

the life   term imposed on each defendant pursuant to their
convj-ctions on Count One that dictated the overall length of their
sentences.") Likely for this reason, the sentencing court imposed
Mansoori's 11O-year sentence on Counts Three through Thirteen         as

concurrent with his term of Iife. Indeed, when the Seventh Circuit
instructed the sentencing court in l"Iansoori II to reconsider
Mansoorj-'s sentence in light of Booker, on remand, the sentencJ-ng
court only noted that it would not change Mansoori's life sentence
on Count One. (See Jan. 9, 2008, Mi-nute Entry. ) The court          was

silent on Counts Three through Thirteen, indicating that the        11-0-

year sentence on those Counts was not a primary consideration.
Additionally, the co-defendants who received life           sentences

alongside Mansoori--Choicer Cox, and Young-have all had their
sentences reduced. The Court would be imposing a sentence that is
greater than necessary to serve the purposes of sentencing if
Mansoorj- was the only defendant in this case whose judgment


                               -   13
requires that he die in prison, due to a concurrent sentence for
flnancial crimes attendant to the conspiracy. See 18                U.S.C.

S 3ss3 (a)    (6)   (   courts   must, avoid     unwarranted    sentencing
disparities) . Therefore, the Court wiII reduce Mansoori's        sentence

on Counts Three through Thirteen alongside Count One.
                                 C. Discretion

        The Government argues     that the Court should not exerci-se its
discretlon under the First Step Act to lower Mansoori's sentence,
due    to the seriousness of Mansoori's conduct. The Government urges
that reducing Mansoori's          sentence   wil-1 result in a "windf alI"
unavaj-lable to other defendants prosecuted for the same conduct
after the enactment of the Fair Sentencing Act. (For defendants
indicted post-Fair Sentencing Act, the Government knew it had to
charge amounts greater than the 5 and 50 grams that triggered the
pre-Fair Sentencing Act mandatory minimums. ) Other courts in this
Distrlct      have rejected this argument. Wright, 20L9 WL 3231383, dt
*3i United States v. Cross, 397 F. Supp. 3d LtB4, 1188-89              (N.D.

I1I.    2019)   . The Court will not    assume   that any defendant could
have been lndicted on a greater drug         quantity. Cross, 397 F.   Supp.

3d at 1189. The issue before the Court is whether Mansoori is
eligible for rel-ief under the First Step Act, "not whether his
eliglbility  differs from other defendants." Wright,20L9 WL
3231383, at *3. Therefore, the Court wiIl not disregard Mansoori's


                                       t4
eligibility    "based on an argument that other defendants might               be

subject to longer statutory          minimum   sentences." Id.
       In determining whether a sentence reduction is warranted for
a First Step Act-eligible defendant, a court shoul-d consider the
S     (a) factors . tlnited States v. Shiel-ds, No. 1:08-CR-314, 2079
    3553

WL 3003425, at *7 (M.D. Pa. JuIy 10, 20L9); see afso Cross, 397 F.

Supp. 3d at 1189. Evidence of post-sentencing rehabilitation "may
be highly refevant to several of the S 3553 (a) factors that
Congress has expressly instructed           district courts to consider at
sentencing." Pepper v. United States, 562 U.S. 476, 491, (2011).
For example, post-sentencing rehabilitation may be relevant to
"the history and characteristics of the defendantr " the need to
"afford adequate deterrence to criminal                conductr    " "protect the
pub11c from further crimes of the defendantr " and "provide the
defendant with needed educati-ona1 or vocational training."                   Id.
(cltins 18 U.S.c.      SS 3553 (a)   (1), (a) (2) (b)-   (d) ) .

       Without any expectation that he would be freed from custody,
Mansoori consistently took efforts to better himself and remain
productive. Mansoori has submitted a long record of programing                 he

participated in, including attaining his             GED,    tutoring his fell-ow
inmates in    GED   preparation, and working in the prison. (See Def.'s
First Step Act Mot., Dkt. No. tt47.) He has not incurred                        a

disciplinary incident in over a             decade   . (Id. ) Mansoori's post-


                                      -15
incarceration conduct assures the Court that his history                 and

characteristics no longer cal-1 for a life sentence. 1B U.S.C.
SS 3553 (a) (1)   . The Court is optimistic that Mansoori had          been

adequately deterred and can lead a law-abiding life upon rel-ease.
See Pepper, 562     U.S. at 49L ("In assessing... deterrence, protection
of the public and rehabilitation... there would seem to be no better
evidence than a defendant's post-incarceration conduct.")
(citation omitted). Mansoori is      now 59 years o1d, an age    at which
recidivism is far Iess Iikely, and suffers from various ai-lments
including diabetes, asthma, and a spinal issue that renders              hj-m

unable to stand for lonEer than seven minutes at a time. Moreover,
federal immigration authorities have issued a detainer for
Mansoori. (See Def.'s Eirst Step Act Mot. at l, 9.) Mansoori will
not be released to the community; he wilI be processed for
deportati-on to his home country of Iran.
     Finally, the Court turns to what sentence is appropriate.            As

explained above, pursuant to the     Supreme   Court's Apprendi opinion,
the indictment must alIege, and a jury must unanimously find, that
the offense involves that threshold amount before a court                may

                   to the Ilfe term authorized by S 841(b) (1) (A).
sentence a defendant
See Apprendi,530 U.S. aL 4'76-79. In the absence of a jury flnding

a specific quantity of narcotics for a S 841 (a) conviction, the
default statutory maximum sentence is            20   years   . 2L   U. S. C



                                  -76-
S   841 (b) (1) (C)   . As the Seventh Circuit recognized on its first
review of this case, the sentencing court, which sentenced Mansoori
before the Apprendi declsion was released, "erred in lmposing any
sentence in excess of the defaul-t maximum of twenty years. "
Mansoori I,304 E.3d at 651 (finding such error was not plain).
Although Apprendi and ALLeyne are not strictly              "retroactive" via
the First Step Act., Congress would not have expected federal- courts
to contj-nue to base sentencing on impermissible judicial fact
finding at sentencing. WiLLiams, 201,9 WL 40L4241,, at *5. Therefore,
applying the logic of Apprendi and S                841 (b) (1)   (C), the Court
reduces Mansoori's sentence for his conspiracy conviction under
SS 841 (a),      846 (Count One) from life                to      twenty years'
incarceration. And the Court           amends   the sentences for Mansoori's
1B U.S.C. S L951 convictj-ons (Counts Three through Thirteen) to
run concurrent to one another and concurrently to the sentence                on

Count One. Thus, Mansoori's sentence is effectively converted to
time served. The Court leaves i-ntact all other terms of Mansoori's
criminal- judgment, including the eight-year term of supervised
release.
                               rv.     CONCLUSION

       For the reasons stated herein, Mansoori's Motlon for ReIief
Under the First Step Act (Dkt. No. lt41) is granted. The Court
reduces Mansoori's sentence          to time served on Count One, and amends

                                         1,7
the sentences imposed on Counts Three through Thirteen to run
concurrently to one another and concurrently to the sentence       on

Count One. Therefore, Mansoori is eligible for immediate release,
subject to his pending immigration detainer.

IT IS   SO ORDERID.




                                    Harry D. Leinenweber, ,Judge
                                    United States District Court

Datedz 1,2/9/2019




                               18
